 

COFFEE PACIFICA INC.

Suite 1210 1200 West 73rd Avenue, Vancouver, BC Canada V6P 6G5 Tel: (604) 264
8012 Fax: (604) 264 8006

Email: shailen@coffeepacifica.com, Website: www.coffeepacifica.com



 

January 12, 2006

 



PRIVATE & CONFIDENTIAL

 



Mr. Doug Thomas

President

Internet - IR Services Inc.

Unit 304 5158 48th Avenue,

Delta, B.C., V4K 5B6

 



Dear Doug;

 



RE: ENGAGEMENT FOR INVESTOR RELATIONS SERVICES

 



This letter agreement (the "Agreement") sets forth the services to be provided
by Internet-IR Services Inc. ("Thomas") to Coffee Pacifica, Inc. (the "Company")
and the terms and conditions under which such services shall be performed (the
"Engagement").

1. Engagement. Subject to the terms set forth herein, the Company hereby engages
Thomas as the Investor Relations consultant of the Company and Thomas hereby
accepts the position of Investor Relations Consultant effective as of January
12, 2006. (the "Effective Date").



2. Duties. Thomas will perform such duties customarily performed by the Investor
Relations and such other duties as reasonably requested by the Company in
performance of the investor related services.

These duties will include answering investor enquires and providing information
about the Company that is in the public domain, daily report of the telephone
call received and made and supplying and maintaining 1-800 telephone service. It
is understood that Thomas has other client responsibilities but that he does not
anticipate any significant time conflicts, will not accept any significant new
engagements and will devote the time and attention necessary to fulfill these
duties to the Company.



3. Term. The term of Thomas's Engagement hereunder shall commence on the
Effective Date and shall continue on a month to month basis until terminated by
either party upon seven days prior written notice to the other party. In the
event of termination prior to the end of a calendar month, the Company shall pay
Thomas the pro rata fees for the portion of the month that the Engagement was
effective.



4. Compensation. The Company shall make payment to Thomas, in arrears, on the
last day of each month of US $3,000. For the month of January 2006, the Company
will pay to Thomas an amount of US$3,000 upon execution of this Agreement.



5. Expense Reimbursement. Thomas will be entitled to reimbursement for
reasonable out-of-pocket expenses which are approved by the Company in writing
prior to been incurred. Payment will only be made upon receipt of original
invoices of the expenses incurred.



7. Severance Payment. If the Engagement is terminated either by the Company or
Thomas, Thomas shall not be eligible to receive any severance payment.



8. Confidential Information, Rights and Duties.



(a) Thomas specifically agrees that he shall not at any time, either during or
subsequent to the term of the Engagement, in any fashion, form or manner, either
directly or indirectly, unless expressly consented to in writing by the Company,
use, divulge, disclose or communicate to any person or entity any confidential
information of any kind, nature or description concerning any matters affecting
or relating to the business of the Company, including, but not limited to: the
Company's sales and marketing methods, programs and related data, or other
written records used in the Company's business; the Company's computer
processes, programs and codes; the names, addresses, buying habits or practices
of any of its clients or customers; compensation paid to other employees and
independent contractors and other terms of any employment or contractual
relationships; or any other confidential information of, about or concerning the
business of the Company, its manner of operations, or other data of any kind,
nature or description. The parties to this Agreement hereby stipulate that, as
between them, the above information and items are important, material and
confidential trade secrets that affect the successful conduct of the Company's
business and its good will, and that any breach of any term of this section is a
material breach of this Agreement. All equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists or other
written and graphic records, and the like, including tangible or intangible
computer programs, records and data, affecting or relating to the business of
the Company, which Thomas might prepare, use, construct, observe, posses or
control, shall be and shall remain the Company's sole property.



(b) For purposes of this Agreement, the term "confidential information" shall
not include any information that: (i) has been made public by the Company (other
than by acts of Thomas in violation of this Agreement or other obligation of
confidentiality); (ii) Thomas is legally compelled to disclose; provided that
Thomas notifies the Company of such proposed disclosure in as far in advance of
its disclosure as is practicable and uses their best efforts to obtain
assurances that confidential treatment will be accorded to such information; or
(iii)is otherwise publicly available other than through disclosure by a party in
breach of a confidentiality obligation with respect thereto.



(c) Any wrongful interference with the Company's business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by Thomas or any of their agents after the term of the
Engagement shall be treated and acknowledged by the parties as a material breach
of this Agreement.



(d) Thomas's duties under this Section 8 shall survive termination of the
Engagement. Thomas acknowledge that a remedy at law for any breach or threatened
breach by Thomas of the provisions of this Section 8 would be inadequate, and
Thomas therefore agrees that the Company shall be entitled to injunctive relief
in case of any such breach or threatened breach.



12. General Provisions.



(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to Thomas
at the following address: 304 5158 48Th Avenue, Delta, B.C. V6P 6G5.



(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein



(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.



(d) Complete Agreement. This Agreement to be effective upon the Effective Date
constitute the entire agreement between Thomas and the Company and it is the
complete, final, and exclusive embodiment of their agreement and supersedes any
prior agreement written or otherwise between Thomas and the Company with regard
to this subject matter. It is entered into without reliance on any promise or
representation other than those expressly contained herein or therein, and it
cannot be modified or amended except in a writing signed by Thomas and the Chief
Executive Officer of the Company.



(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.



(f) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.

(g) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Thomas and the Company and their respective
successors, assigns, heirs, executors and administrators, except that Thomas may
not assign any of their duties hereunder and may not assign any of their rights
hereunder without the written consent of the Company.



(h) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys' fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than 2-1/2 months following the close of the calendar year
in which in such action is finally resolved.



(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Nevada as applied to contracts excluding the rules on conflicts of law.



If you are in agreement with the terms set forth herein, please read, sign and
return a copy of this Agreement to me at the address noted above.



Yours truly,



 

 

 

/S/ SHAILEN SINGH

Shailen Singh

President & CEO



 

Accepted and Agreed to :



 

 

/S/ Doug Thomas



Doug Thomas

Authorized signatory

Internet- IR services Inc.